Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered on or about August 3, 2012, which, in this personal injury action arising from a fall in defendant’s building, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff raised issues of fact as to whether defendant complied with its inspection schedule on the day of the accident, and when the area was last inspected before the accident (see Williams v New York City Hous. Auth., 99 AD3d 613 [1st Dept 2012]; Deluna-Cole v Tonali, Inc., 303 AD2d 186, 186 [1st Dept 2003]). According summary judgment is precluded.
In the light of the foregoing we need not reach the other issues raised. Concur — Gonzalez, P.J., Mazzarelli, Renwick, Richter and Gische, JJ.